Citation Nr: 0215562	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-20 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Determination of a proper initial rating for a hiatal 
hernia with gastroesophageal reflux disease (GERD), currently 
assigned a noncompensable evaluation.  

2.  Determination of a proper initial rating for migraine 
headaches, currently assigned a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


REMAND

The veteran served on active duty from April 1977 to May 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which established service connection for 
migraine headaches and a hiatal hernia with GERD, and 
assigned initial noncompensable evaluations for both 
disabilities.  The veteran submitted a timely appeal, 
contending that the severity of his now service-connected 
disabilities is greater than reflected by the initially 
assigned noncompensable evaluations.  Therefore, he maintains 
that initial compensable evaluations for both disabilities 
are warranted.  

After the veteran submitted his timely appeal, but before the 
case was referred to the Board, additional relevant medical 
evidence was received.  Such evidence consisted of VA 
clinical treatment records and reports of VA rating 
examinations conducted in January 2002.  The Board has 
reviewed that evidence, and finds that it pertains directly 
to the severity of the veteran's hiatal hernia with GERD and 
migraine headaches, and would have significant impact on the 
veteran's claims if considered.  No supplemental statement of 
the case (SSOC) was issued which addressed the additional 
evidence, however.  

In his Brief on Appeal dated in October 2002, through his 
service representative, the veteran stated the following:  

The veteran submitted a timely Notice of 
Disagreement with the issues stated above.  The 
local agency provided a Statement of the Case dated 
July 31, 2000, to allow the veteran to perfect an 
appeal, which he did by filing a timely VA Form 9.  
Subsequently, the AOJ ordered for current VA 
examinations to be scheduled for the issues on 
appeal.  (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO before 
a claimant may secure appellate review by the 
Board.)

A Supplemental Statement of the Case (SSOC) was 
supposed to be completed in accordance with 
38 C.F.R. § 19.31 taking into consideration the VA 
examinations dated January 5, 2002, January 19, 
2002, January 11, 2002, as well as the treatment 
records submitted since the SOC dated July 31, 
2000.  We believe an SSOC was not issued because 
the AOJ was more concerned with forwarding cases to 
the Board instead of adequately considering these 
issues.  This is a problem that the AOJ's will 
undoubtedly continue to do because of the Board's 
ability to now develop and address cases.  This is 
an obvious abuse of the appellate procedures and 
the AOJ should be held accountable.  sic

The Board notes that an SSOC was indeed not provided by the 
RO following receipt of the additional relevant evidence.  
Further, in light of the comments made on behalf of the 
veteran as noted above, it is necessary to refer the case 
back to the RO in order that the veteran can be provided with 
an SSOC addressing the issues of determination of proper 
initial ratings for a hiatal hernia with GERD and for 
migraine headaches.  Changes to 38 C.F.R. § 19.31 (2001) 
provide that an SSOC is not required if the Board "obtains 
additional pertinent evidence on its own or if additional 
evidence is received by the agency of original jurisdiction 
(AOJ) after the appeal has been certified and transferred to 
the Board."  66 Fed. Reg. 40,942, 40,944 (Aug. 6, 2001) 
(emphasis added).  Here, the veteran's appeal was certified 
to the Board in September 2002, well after the additional 
relevant evidence was received by the RO.  The veteran has 
not offered any sort of document or statement waiving 
consideration of the above-discussed evidence by the AOJ.  
Accordingly, in light of the comments made by his service 
representative, reproduced above, the Board considers it 
highly unlikely that a waiver would be forthcoming.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO is requested to review all 
relevant medical evidence submitted after 
the July 2000 SOC was issued, which 
pertains to the issues of determinations 
of proper initial evaluations for a 
hiatal hernia with GERD and for migraine 
headaches.  After providing the veteran 
and his service representative with any 
required notice, the RO is requested to 
provide an SSOC addressing both issues.  
If the decision reached with respect to 
either or both issues is unfavorable to 
the veteran, he and his service 
representative should be afforded an 
appropriate time to respond before the 
case is returned to the Board for 
resolution.  


The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





